           Case 5:20-cr-00372-JLS Document 2 Filed 10/21/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                     :
                                             :
               v.                            :         CRIMINAL NO. 20-
                                             :
DESLOUIS EDOUARD, JR.,                       :
 a/k/a “JUNIOR”                              :
                                             :
                                             :




                              ORDER FOR BENCH WARRANT



               AND NOW, this                  day of             , 2020, on motion of William

M. McSwain, United States Attorney for the Eastern District of Pennsylvania, and Louis D.

Lappen, Deputy United States Attorney, it is ORDERED that a bench warrant be issued for the

arrest of the defendant in the above-captioned case.



                                             BY THE COURT:

                                             /s/ Lynne A. Sitarski
                                             The Honorable Lynne A. Sitarski,
                                             United States Magistrate Judge
           Case 5:20-cr-00372-JLS Document 2 Filed 10/21/20 Page 2 of 2




                      IN THE UNITED STATES OF DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :         CRIMINAL NO. 20-
                                             :
DESLOUIS EDOUARD, JR.,                       :
 a/k/a “JUNIOR”                              :
                                             :
                                             :




                              MOTION FOR BENCH WARRANT



               AND NOW, this                  day of                 , 2020, William M.

McSwain, United States Attorney for the Eastern District of Pennsylvania, and Louis D. Lappen,

Deputy United States Attorney move the Court for the allowance of a bench warrant in the

above-entitled case directed to the United States Marshal, Eastern District of Pennsylvania, or

any other United States Marshal or officer authorized to execute same.



                                             Respectfully submitted,

                                             WILLIAM M. McSWAIN
                                             United States Attorney


                                             /s/ Louis D. Lappen
                                             ________________________________
                                             LOUIS D. LAPPEN
                                             Deputy United States Attorney
